COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00347-CV


NRG AND ASSOCIATES, L.L.C.                                          APPELLANT

                                        V.

MOYER GRAIN, INC.                                                     APPELLEE


                                    ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2013-005209-1

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On January 6, 2015 and January 20, 2015, we notified appellant that the

trial court clerk responsible for preparing the record in this appeal informed the

court that payment arrangements had not been made to pay for the clerk’s record

as required by Texas Rule of Appellate Procedure 35.3(a)(2). See Tex. R. App.

P. 35.3(a)(2).   We stated that we would dismiss the appeal for want of

      1
       See Tex. R. App. P. 47.4.
prosecution unless appellant, within ten days, made arrangements to pay for the

clerk’s record and provided this court with proof of payment.

      Because appellant has not made payment arrangements for the clerk’s

record, it is the opinion of the court that the appeal should be dismissed for want

of prosecution.     Accordingly, we dismiss the appeal.      See Tex. R. App. P.

37.3(b), 42.3(b).

      Appellant shall pay all costs of the appeal, for which let execution issue.

                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: February 12, 2015




                                         2